DETAILED ACTION
Papers filed on 12/18/20 have been received and entered.  The Information Disclosure Statement has been considered.   
In view of the amendment claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: In addition to the reasons for allowance stated in the Office Action dated 07/13/20, the prior art of record fails to teach or suggest an apparatus comprising: a first circuitry to store a set of a number N bits of data in a memory and provide the set of N bits of stored data to a set of N bitline signal paths; a second circuitry operable to route a series of the set of N bitline signal paths to a multiplexed bitline signal path based on a value on a series of values on a selection input within a precharge cycle; and a third circuitry to sense a value on the multiplexed bitline signal path, to amplify the sensed value, and to route the amplified value to a sense-amplified bit signal path.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/12/2021

/SON L MAI/Primary Examiner, Art Unit 2827